United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, HEADQUARTERS,
FIELD INFORMATION SYSTEMS
PROGRAMS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-385
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 24, 2008 appellant, through his attorney, filed a timely appeal of the
November 5, 2008 nonmerit decision of the Office of Workers’ Compensation Programs denying
his request for a review of the written record. Because more than one year has elapsed between
the last merit decision issued on August 15, 2008 and the filing of the appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record under 5 U.S.C. § 8124.

FACTUAL HISTORY
This case has previously been before the Board. In an August 15, 2008 decision,1 the
Board affirmed the Office’s October 30, 2007 decision finding that appellant did not sustain a
recurrence of disability on June 5, 2003 causally related to his accepted January 3, 1994
employment-related injury.2
By letter dated August 18, 2008, appellant, through his attorney, requested a review of
the written record by an Office hearing representative. In a November 5, 2008 decision, the
Office’s Branch of Hearings and Review denied appellant’s request for a review of the written
record after finding that it did not have jurisdiction to review decisions of the Board. It further
reviewed appellant’s request and denied the review of the written record as it found that the issue
of whether he sustained a recurrence of disability on June 5, 2003 causally related to his accepted
January 3, 1994 employment injury could equally well be addressed by requesting
reconsideration and submitting new evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
not satisfied with a decision of the Secretary is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a representative of the
Secretary.3 Sections 10.617 and 10.618 of the federal regulations implementing this section of
the Act provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.4 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of the Act and Board precedent.5 Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority with respect to granting a hearing and the Office must exercise such discretion.6
The Act provides the Office with original jurisdiction in the processing of compensation
claims and section 8124(a) provides the Office with the duty and authority to issue an initial
decision on an employee’s claim for compensation.7 Once an initial decision is made in a
1

Docket No. 08-659 (issued August 15, 2008).

2

On January 10, 1994 appellant, then a 42-year-old information systems specialist, filed a traumatic injury claim
alleging that he sustained right shoulder, buttocks, and back sprains on January 3, 1994 when he slipped on a wet
spot while exiting a building and landed in the revolving doors. The Office accepted his claim for right shoulder
strain, lumbar strain/sprain with left radiculopathy, thoracic, lumbosacral neuritis or radiculopathy and a single
episode of major depressive disorder.
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. §§ 10.616-17.

5

Claudio Vasquez, 52 ECAB 496 (2002).

6

See Samuel R. Johnson, 51 ECAB 612 (2000); Eileen A. Nelson, 46 ECAB 377 (1994); Herbert C. Holley, 35
ECAB 140 (1981).
7

5 U.S.C. § 8124(a).

2

compensation case, the claimant’s rights arise by which the claimant may seek further review of
his claim: the right to a hearing before the Office, the right to reconsideration before the Office
or an appeal to the Board. The Board has clarified that the Office does not have the discretionary
authority to grant a request for hearing immediately following a Board decision. The Office’s
Branch of Hearings and Review may not assume jurisdiction in the claims process absent a final
adverse decision by the Director. Following the Board’s review of an Office decision, there is no
final decision of the Office left unreviewed over which the Branch of Hearings and Review can
assume jurisdiction to exercise its discretionary appellate authority.8
ANALYSIS
Following the issuance of the Office’s October 30, 2007 decision finding that appellant
did not sustain a recurrence of disability on June 5, 2003 causally related to his accepted
January 3, 1994 employment injury, he exercised his appellate rights by requesting an appeal to
the Board. The Board reviewed the case and issued its final decision on this claim on August 15,
2008 in Docket No. 08-659. The Office did not subsequently issue a final decision. On
August 18, 2008 appellant requested a review of the written record by the Office’s Branch of
Hearings and Review. The Board has held that, following its review of an Office decision, a
claimant does not have the right under 5 U.S.C. § 8124(b)(1) to request a review of the written
record in the absence of a final Office decision.9 In the instant case, appellant had no right to
request a review of the written record following the issuance of the Board’s August 15, 2008
decision because there is no final decision of the Office left unreviewed over which the Office’s
Branch of Hearings and Review could assume jurisdiction to exercise its discretionary appellate
authority.10 Therefore, the Board finds that the Office properly denied appellant’s request for a
review of the written record on November 5, 2008.11
On appeal, appellant’s attorney contended that the Office erred in denying appellant’s
request for a review of the written record. He stated that the issue in this case was whether it
properly denied appellant’s continuing medical treatment on May 27, 2003 which was not
addressed by the Board in its August 18, 2008 decision. Counsel contended that the Office failed
to establish that appellant no longer had any residuals requiring medical treatment and total
disability causally related to his accepted January 3, 1994 employment injury. The Board
previously addressed the closing of appellant’s claim on May 27, 2003 in its August 18, 2008
decision. It stated that the Office closed appellant’s claim after paying for various medical
services from 1994 to 1997. The Board further stated that prior to closing the claim it did not
issue a decision denying any particular claimed benefit. The Board finds that appellant is
rearguing the merits of his recurrence of disability claim. As stated, the Board does not currently
8

Robert N. Thomas, 51 ECAB 180, 180-81 (1999).

9

Id.

10

Id. See also Eileen A. Nelson, 46 ECAB 377 (1994). The Branch of Hearings and Review stated in its
November 5, 2008 decision that it had exercised its discretion in denying the request for a review of the written
record. However, as discussed, it is not within the Office’s discretion to grant a review of the written record
immediately following a Board decision.
11

Robert N. Thomas, supra note 8.

3

have jurisdiction over the merits of appellant’s claim.12
appellant’s argument is without merit.13

The Board, therefore, finds that

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record under 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 501.3(d)(2).

13

See Jennifer A. Guillary, 57 ECAB 485 (2006).

4

